internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-119339-98 date date re distributing controlled sub sub sub c2 d1 plr-119339-98 sub date e l m n dear this is in reply to a letter from your authorized representatives dated date requesting that we supplement our letter_ruling dated date plr- the prior letter_ruling additional information was submitted in letters dated november december december and date and january march march may may and date the information submitted for consideration is summarized below the legended terms used in the prior letter_ruling are used herein where appropriate and retain the meaning assigned to them in the prior letter_ruling on date e distributing and controlled completed the proposed restructuring and distribution transaction described in the prior letter_ruling controlled currently owns all of the stock of sub and c2 sub owns two subsidiaries sub and sub sub has no assets other than the stock of an active subsidiary c2 owns two subsidiaries d1 and sub sub holds active business_assets and the stock of an inactive_subsidiary in connection with the proposed transactions described in the prior letter_ruling controlled borrowed approximately dollar_figurel from financial institutions the controlled borrowing for state_income_tax purposes controlled is unable to consolidate its operations including the interest_expense on the controlled borrowing with the operations of certain subsidiaries in certain jurisdictions as a result for state tax purposes controlled is unable to deduct the interest_expense on the controlled borrowing in certain jurisdictions in order to realize the state tax_benefit attributable to the interest_expense on the controlled borrowing controlled proposes the following transaction in its request for a supplemental letter_ruling sub will transfer the stock of sub to sub no additional shares of sub stock will be issued to sub in exchange for all of the stock of sub sub will plr-119339-98 not transfer income items patents or patent applications copyrights franchises trademarks or trade names or technical know-how sub will distribute a sub debt obligation with a stated principal_amount of dollar_figurem to sub c2 will transfer the stock of d1 to sub no additional shares of sub stock will be issued to c2 in exchange for all of the stock of d1 c2 will not transfer income items patents or patent applications copyrights franchises trademarks or trade names or technical know-how d1 will distribute a d1 debt obligation with a stated principal_amount of dollar_figuren to sub the service will construct a deemed issuance of sub stock by sub to sub in exchange for all of the stock of sub and a deemed issuance of sub stock by sub to c2 in exchange for all of the stock of d1 because an actual issuance of stock would constitute a meaningless gesture hereinafter such constructive issuances of stock by sub and sub will be considered to be actual issuances for ruling purposes the following representations have been made with respect to step of the proposed transaction a b c d e consummation of step sec_1 and of the proposed transaction will not result in federal_income_tax savings for the controlled consolidated_group services have not been and will not be performed by sub for or on behalf of sub in connection with the transaction no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of sub for the debt none of the assets to be transferred were received by sub as part of a plan_of_liquidation of another corporation none of the stock to be transferred by sub to sub is sec_306 stock within the meaning of sec_306 of the internal_revenue_code the transfer is not the result of the solicitation by a promoter broker or investment firm plr-119339-98 f g h i j sub will not retain any rights in the property transferred to sub no property transferred to sub will be leased back to sub other shareholders or a related_party no income items such as accounts_receivable or commissions due are being transferred to sub therefore no stock will be received in exchange for accounts_receivable the stock of sub is not being transferred subject_to any liabilities and no liabilities of sub are being assumed in connection with the transfer of such stock except for intercompany receivables and payables arising in the ordinary course of business there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of the transaction k the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined l all exchanges will occur on approximately the same date m there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction sub has no plan or intent to dispose_of the stock to be received in the exchange n o p q taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any stock of sub to be received in the exchange sub will be in control of sub within the meaning of sec_368 sub will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations plr-119339-98 r s t u no loans sales exchanges or any other transactions are contemplated or will occur between sub and sub other than those described herein and arm’s length transactions that might occur in the normal course of sub 7's business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the income_tax regulations sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy any indebtedness of such debtor v sub will not be a personal_service_corporation within the meaning of sec_269a the following representations have been made with respect to step of the proposed transaction w x y z consummation of step sec_3 and of the proposed transaction will not result in federal_income_tax savings for the controlled consolidated_group services have not been and will not be performed by c2 for or on behalf of sub in connection with the transaction no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of c2 for the debt none of the assets to be transferred were received by c2 as part of a plan_of_liquidation of another corporation none of the stock to be transferred by c2 to sub is sec_306 stock within the meaning of sec_306 aa the transfer is not the result of the solicitation by a promoter broker or investment firm plr-119339-98 bb c2 will not retain any rights in the property transferred to sub cc no property transferred to sub will be leased back to c2 other shareholders or a related_party dd no income items such as accounts_receivable or commissions due are being transferred to sub therefore no stock will be received in exchange for accounts_receivable ee the stock of d1 is not being transferred subject_to any liabilities and no liabilities of c2 are being assumed in connection with the transfer of such stock ff there is no indebtedness between sub and c2 and there will be no indebtedness created in favor of c2 as a result of the transaction gg the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined hh all exchanges will occur on approximately the same date ii jj there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction c2 has no plan or intent to dispose_of the stock to be received in the exchange taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any stock of sub to be received in the exchange c2 will be in control of sub within the meaning of sec_368 kk c2 will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to sub ll sub will remain in existence and retain and use the property transferred to it in a trade_or_business mm there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations nn no loans sales exchanges or any other transactions are plr-119339-98 contemplated or will occur between c2 and sub other than those described herein and arm’s length transactions that might occur in the normal course of sub 8's business operations oo each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction pp sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the income_tax regulations qq c2 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy any indebtedness of such debtor rr sub will not be a personal_service_corporation within the meaning of sec_269a based upon the information and representations submitted with the original and supplemental ruling requests we hold as follows with respect to step of the proposed transaction no gain_or_loss will be recognized to sub upon the transfer of the sub stock to sub solely in exchange for sub stock sec_351 sub 1's basis in the sub stock to be received will equal the basis of the sub stock transferred in exchange therefor sec_358 sub 1's holding_period for the sub stock to be received will include the period for which sub held the sub stock exchanged in the transaction provided such stock was a capital_asset in the hands of sub at the time of the exchange sec_1223 no gain_or_loss will be recognized to sub upon the receipt of the stock of sub solely in exchange for the issuance of sub stock sec_1032 sub 7's basis in the stock of sub to be received from sub will be the same as sub 1's basis in such stock immediately before the proposed transaction sec_362 sub 7's holding_period for the stock of sub will include the period for which sub held such stock sec_1223 plr-119339-98 based upon the information and representations submitted with the original and supplemental ruling requests we hold as follows with respect to step of the proposed transaction no gain_or_loss will be recognized to c2 upon the transfer of the stock of d1 to sub solely in exchange for sub stock sec_351 c2's basis in the sub stock to be received will equal the basis of the d1 stock transferred in exchange therefor sec_358 c2's holding_period for the sub stock to be received will include the period for which c2 held the d1 stock exchanged in the transaction provided such stock was a capital_asset in the hands of c2 at the time of the exchange sec_1223 no gain_or_loss will be recognized to sub upon the receipt of the stock of d1 solely in exchange for the issuance of sub stock sec_1032 sub 8's basis in the stock of d1 to be received from c2 will be the same as c2's basis in such stock immediately before the proposed transaction sec_362 sub 8's holding_period for the stock of d1 will include the period for which c2 held such stock sec_1223 furthermore we hold that the consummation of step sec_1 through of the proposed transaction will not have an adverse effect on the rulings contained in the prior letter_ruling and such rulings will remain in full force and effect no opinion is expressed concerning whether the obligations distributed in step sec_2 and of the proposed transaction constitute debt or equity furthermore no opinion is expressed whether step sec_2 and constitute excess distributions pursuant to sec_172 of the code in addition no opinion is expressed concerning the federal_income_tax treatment of the proposed transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this supplemental letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this plr-119339-98 supplemental letter_ruling is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
